DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 16/926,371 filed 9/22/20.  
Claim(s) 1-20 is/are presented for examination.

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-7, 9-11 & 12-18 in the reply filed on 5/11/21 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in 1  on 7/5/13. It is noted, however, that applicant has not filed a certified copy of the 16/926,371 application as required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-7, 9-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,715,382 B2 [hereinafter as ‘382 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 1 as an exemplary claim, the ‘382 patent contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A method, comprising:
receiving a service node query request ...;
searching a service node database …; and
sending the service node information that matches the service node query request to the management configuration device ….
The claim(s) 1 of '581 patent contains every element of claim(s) 1 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is 
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).
 “Claim(s) 1 of ‘382 is generic to the species of invention covered by claim(s) 1 of the instant application.  Thus, the generic invention is “anticipated” by the species of the patented invention.  Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)(holding that an earlier species disclosure in the prior art defeats any generic claim 4).  This court’s predecessor had held that, without a terminal disclaimer, the species claims preclude issuance of the generic application.  In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354.  According, absent a terminal disclaimer, claim(s) 1 were properly rejected under the doctrine of obviousness-type double patenting."(In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)
            


As per dependent claim(s) 2-7, 9-11, 13-18 & 20, they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 11-12, 14, 16-17 & 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Powell, U.S. Pub/Patent No. 2012/0117509 A1.
As to claim 1, Powell teaches a method, comprising: 
receiving a service node query request sent by a management configuration device, wherein the service node query request comprises a service requirement, and the service requirement is from a user or caused by a network change (Powell, figure 2 &7; page 2, paragraph 23 & 31; i.e., [0023] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers ( e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count; [0031] Data manager 204 can receive data records retrieved by the simplified query, as well as a query size. Data manager 204 can send the data records and the query size to client 100); 
searching a service node database, to obtain service node information that matches the service node query request, wherein the service node information that matches the service node query request comprises one or more of the following: an identifier of a matching service node, location information of the matching service node, status information of the matching service node, a selection policy for the status information, a tenant identifier, or a service chain path that meets the service requirement (Powell, page 2, paragraph 23; page 3, paragraph 34, 38 & 40; page 5, paragraph 53; i.e., [0023] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers ( e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count; [0034] Message 304 can include information from the initial data request and other information. For example, message 304 can include a function call having parameters specifying a client identifier, a query, a tenant identifier, and query options. The tenant identifier can store a value that can identify a tenant, which can be a workgroup including one or more users); and 
sending the service node information that matches the service node query request to the management configuration device (Powell, page 2, paragraph 23 & 27 i.e., [0023] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers ( e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count; [0027] server 120 can send a message to client 100 to update content of the data identifier buffer). 
As to claim 3, Powell teaches the method as recited in claim 1, further comprising: receiving a message of a service node, to form a service node database, wherein the message is a registration message or an update message or a deregistration message (Powell, page 1, paragraph 5; i.e., [0005] The server can receive an update request from the client when a user scrolls through a displayed data record. Upon receiving the update request, the server can send a second portion of the result set to the client). 
As to claim 6, Powell teaches the method as recited in claim 3, wherein synchronizing the message with the management configuration device (Powell, page 1, paragraph 5; i.e., [0005] The server can keep the result set up to date by synchronizing the result set with data in the database to allow changes subsequent to the query to be reflected in the second portion of the result set). 
As to claim 11, Powell teaches the method as recited in claim 1, wherein the service node information that matches the service node query request is used to configure the matching service node (Powell, page 4, paragraph 42; i.e., [0042] In response to message 356, cache manager 328 can invoke process 358 for retrieving data identifiers from cache. Process 358 can return (360) a list of the retrieved data identifiers to process 354). 

Claim(s) 12 & 19 is/are directed to a method and system claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 12 & 19 is/are also rejected for similar reasons set forth in claim(s) 1.
Claim(s) 14, 16-17 is/are directed to a method and system claims and they do not teach or further define over the limitations recited in claim(s) 3, 5-6.  Therefore, claim(s) 14, 16-17 is/are also rejected for similar reasons set forth in claim(s) 3, 5-6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 7, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell, U.S. Pub/Patent No. 2012/0117509 A1 in view of Narayanan, U.S. Patent/Pub. No. 2003/0220990 A1.
As to claim 2, Powell teaches the method as recited in claim 1.  But Powell failed to teach the claim limitation wherein receiving the service node query request sent by the management configuration device comprises: receiving, by extending a protocol message of the Aggregate Server Access Protocol (ASAP), or defining a new message 
However, Narayanan teaches the limitation wherein receiving, by extending a protocol message of the Aggregate Server Access Protocol (ASAP), or defining a new message that is absent from ASAP, the service node query request sent by the management configuration device (Narayanan, page 8, paragraph 81; i.e., [0081] Still another example is when an ENRP server can extend/update its registration with the reliable server pool system by sending an ENRP-UPDATE message. Typical updates could be to extend the expire time or to change the policy and control parameters. Other examples for reasons for messages include when an ASAP server endpoint health check failure occurs, when an ASAP server endpoint is added to the pool, and when an ASAP server endpoint is performing a registration update).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Powell to substitute ASAP from Narayanan for query request from Powell to minimizes traffic and load on the servers and also provide a solution incorporating a security mechanism (Narayanan, page 2, paragraph 16).
As to claim 4, Powell teaches the method as recited in claim 3.  But Powell failed to teach the claim limitation wherein the message is received by extending a protocol message of the Aggregate Server Access Protocol (ASAP), or defining a new message that is absent from ASAP. 
extending a protocol message of the Aggregate Server Access Protocol (ASAP), or defining a new message that is absent from ASAP (Narayanan, page 8, paragraph 81; i.e., [0081] Still another example is when an ENRP server can extend/update its registration with the reliable server pool system by sending an ENRP-UPDATE message. Typical updates could be to extend the expire time or to change the policy and control parameters. Other examples for reasons for messages include when an ASAP server endpoint health check failure occurs, when an ASAP server endpoint is added to the pool, and when an ASAP server endpoint is performing a registration update).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Powell to substitute ASAP from Narayanan for query request from Powell to minimizes traffic and load on the servers and also provide a solution incorporating a security mechanism (Narayanan, page 2, paragraph 16).
As to claim 7, Powell teaches the method as recited in claim 6.  But Powell failed to teach the claim limitation wherein the message is synchronized with the management configuration device by extending a protocol message of the Aggregate Server Access Protocol (ASAP), or defining a new message that is absent from ASAP. 
However, Narayanan teaches the limitation wherein the message is synchronized with the management configuration device by extending a protocol message of the Aggregate Server Access Protocol (ASAP), or defining a new message that is absent from ASAP (Narayanan, page 8, paragraph 81; i.e., [0081] Still another example is when an ENRP server can extend/update its registration with the reliable server pool system by sending an ENRP-UPDATE message. Typical updates could be to extend the expire time or to change the policy and control parameters. Other examples for reasons for messages include when an ASAP server endpoint health check failure occurs, when an ASAP server endpoint is added to the pool, and when an ASAP server endpoint is performing a registration update).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Powell to substitute ASAP from Narayanan for query request from Powell to minimizes traffic and load on the servers and also provide a solution incorporating a security mechanism (Narayanan, page 2, paragraph 16).

Claim(s) 13, 15 is/are directed to a method and system claims and they do not teach or further define over the limitations recited in claim(s) 2, 4.  Therefore, claim(s) 13, 15 is/are also rejected for similar reasons set forth in claim(s) 2, 4.


Claim(s) 5 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell, U.S. Pub/Patent No. 2012/0117509 A1 in view of Narayanan, U.S. Patent/Pub. .
As to claim 5, Powell teaches the method as recited in claim 3.  But Powell failed to teach the claim limitation wherein monitoring a status of the service node that has registered to the service node database; performing troubleshooting according to the monitoring of the status; performing keep-alive detection on a service node that has registered to the service node database.
monitoring a status of the service node that has registered to the service node database (Powell, figure 7-9; page 4, paragraph 41; i.e., [0041] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers ( e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count); and 
performing troubleshooting according to the monitoring of the status (Powell, page 2, paragraph 23 & 31; i.e., [0023] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers ( e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count).
However, Narayanan teaches the limitation wherein monitoring a status of the service node that has registered to the service node database (Narayanan, page 4, paragraph 30; i.e., [0031] the ENRP server needs to know the status of the application and may send a periodic health check message to ensure that the pool element is operational and active in the pool); performing troubleshooting according to the monitoring of the status (Narayanan, page 4, paragraph 40-41; i.e., [0040] the pool element can deregister itself from the pool, for example, because maintenance is scheduled to occur on the pool element. The pool element may periodically send its dynamic load changes as part of update messages; [0041] the ENRP server needs to know the status of the application and may send a periodic health check message to ensure that the pool element is operational and active in the pool).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Powell to substitute ASAP from Narayanan for query request from Powell to minimizes traffic and load on the servers and also provide a solution incorporating a security mechanism (Narayanan, page 2, paragraph 16).
However, Bozinovski teaches the limitation wherein performing keep-alive detection on a service node that has registered to the service node database (Bozinovski, page 2, paragraph 30; i.e., [0030] As the name server is a node dedicated to the server pool, in general it will possess better information concerning the status of the pool elements, regarding, for example, their current status as based on recent Keep-Alive-Messages).


Claim(s) 16 is/are directed to a system claim and they do not teach or further define over the limitations recited in claim(s) 5.  Therefore, claim(s) 16 is/are also rejected for similar reasons set forth in claim(s) 5.


Claim(s) 9-10 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell, U.S. Pub/Patent No. 2012/0117509 A1 in view of Nellikar, U.S. Patent/Pub. No. 2015/0012998 A1.
As to claim 9, Powell teaches the method as recited in claim 1.  But Powell failed to teach the claim limitation wherein the matching service node comprises a virtual node. 
However, Nellikar teaches the limitation wherein the matching service node comprises a virtual node (Nellikar, page 2, paragraph 16; i.e., [0016] the plurality of servers and storage devices 150 employ a plurality of virtual switches 155 and a plurality of virtual service nodes (VSNs) 160 to service network traffic for VMs operating therewith. Typical services provided for network traffic may consist of load balancing and applications control, WAN acceleration, network security, and network analysis and monitoring).
 from Nellikar for service node from Powell to allow implementation of the centralized security engine  (Nellikar, page 2, paragraph 19).
As to claim 10, Powell teaches the method as recited in claim 1.  But Powell failed to teach the claim limitation wherein the matching service node comprises one or more of the following: a virtual firewall (vFW), a virtual load balancer (vLB), a virtual wide area network optimization controller (vWoC), a virtual intrusion detection system (vIDS), a virtual intrusion protection system (vIPS), or a virtual network address translation (vNAT). 
However, Nellikar teaches the limitation wherein the matching service node comprises one or more of the following: a virtual firewall (vFW), a virtual load balancer (vLB), a virtual wide area network optimization controller (vWoC), a virtual intrusion detection system (vIDS), a virtual intrusion protection system (vIPS), or a virtual network address translation (vNAT) (Nellikar, page 5, paragraph 37; i.e., [0037] a security/server team that manages the various VMs, security policies and VSNs, e.g., virtual firewalls using service profile that encompasses security policies in system 200).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Powell to substitute virtual node or virtual firewall from Nellikar for service node from Powell to allow implementation of the centralized security engine  (Nellikar, page 2, paragraph 19).

Claim(s) 20 is/are directed to a system claim and they do not teach or further define over the limitations recited in claim(s) 10.  Therefore, claim(s) 20 is/are also rejected for similar reasons set forth in claim(s) 10.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell, U.S. Pub/Patent No. 2012/0117509 A1 in view of Weng, U.S. Patent/Pub. No. 2009/0296660 A1.
As to claim 18, Powell teaches the service node pool registrar as recited in claim 12.  But Powell failed to teach the claim limitation wherein the service node query request is a request to relocate the matching service node, and comprises a constraint of relocation of the matching service node; and the service node information that matches the service node query request comprises an identifier and location information of a matching source node that meets the constraint and an identifier and location information of a matching destination node that meets the constraint. 
However, Weng teaches the limitation wherein the service node query request is a request to relocate the matching service node, and comprises a constraint of relocation of the matching service node (Weng, page 6, paragraph 135; page 10, paragraph 216; i.e., [0135] The motion scope of the terminal in the GAN may be wide, for example, after relocation is performed... [0216] The source RNC determines it necessary to trigger handover of the terminal in the DTM state to the GAN cell, and therefore, sends a Relocation Required message to the CN); and the service node information that matches the service node query request comprises an identifier and location information of a matching source node that meets the constraint and an identifier and location information of a matching destination node that meets the constraint (Weng, page 6, paragraph 135; i.e., Weng, page 6, paragraph 135; i.e., [0135] The motion scope of the terminal in the GAN may be wide, for example, after relocation is performed... For example, the GANC may configure the corresponding relation between all Access Points (APs) of the Wireless Local Area Network (WLAN) and other RAT cells, and each AP may correspond to one or more other RAT cells. The GANC may use an AP Identifier (AP-ID) to identify each AP. The AP-ID is a physical identifier of the terminal attachment point, for example, Medium Access Control (MAC) address.  A corresponding relation between the AP-ID and other RAT cells, when it is necessary to select a target cell for a terminal, the GANC selects a proper cell as a target cell according to the AP-ID correlated with the H2).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Powell to substitute relocating request from Weng for query request from Powell to improve the user experiencing such as high access bandwidth and low communication cost (Weng, page 1, paragraph 3).

Listing of Relevant Arts
Moran, U.S. Patent/Pub. No. 2004/0030801 A1 discloses query, extended ASAP.
Knaebchen, U.S. Patent/Pub. No. 2004/0142697 A1 discloses registration status.
Lee, U.S. Patent/Pub. No. US 20050114534 A1 discloses query ASAP.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.